Case 1:20-cv-25118-DLG Document 13 Entered on FLSD Docket 02/03/2021 Page 1 of 2




                        UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF FLORIDA
                               MIAMI DIVISION
                   CASE NO.: 20-cv-25118-GRAHAM/MCALILEY


  HARTFORD CASUALTY INSURANCE
  COMPANY, a foreign corporation,

         Plaintiff,

  v.

  SILTEK AFFORDABLE HOUSING,
  LLC, a dissolved Florida
  limited liability company; et al.,

       Defendants.
  ___________________________________/


                                      ORDER

         THIS MATTER came before the Court upon Defendants SILTEK

  AFFORDABLE HOUSING, LLC, SILTEK GROUP, INC., RENE A. SIERRA, and

  ANA SILVEIRA-SIERRA’s Unopposed Motion to Respond to Plaintiff’s

  Complaint [Doc No. 12], and the Court, being fully advised in the

  premises, it is

         ORDERED   AND   ADJUDGED    that     Defendants   SILTEK   AFFORDABLE

  HOUSING, LLC, RENE A. SIERRA, and ANA SILVEIRA-SIERRA’s Unopposed

  Motion for Extension of Time to Respond to Plaintiff’s Complaint

  is hereby GRANTED. Defendants SILTEK AFFORDABLE HOUSING, LLC,

  SILTEK GROUP, INC., RENE A. SIERRA, and ANA SILVEIRA-SIERRA, shall

  have   through   and   including    February     5,   2021   to   respond   to

  Plaintiff’s Complaint.     NO ADDITIONAL EXTENSIONS OF TIME BY EITHER
Case 1:20-cv-25118-DLG Document 13 Entered on FLSD Docket 02/03/2021 Page 2 of 2




  PARTY   WILL   BE   CONSIDERED    THROUGHOUT    THE   REMAINDER    OF   THE

  LITIGATION.

        DONE AND ORDERED in Chambers at Miami, Florida, this 3rd day

  of February, 2021.



                                           _____________________________
                                           DONALD L. GRAHAM
                                           UNITED STATES DISTRICT JUDGE

  cc:   All Counsel of Record




                                       2
